                            Case 1:19-cr-00552-GHW Document 22 Filed 12/30/19 Page 1 of 1


PAUL B. BRICKFIELD•t                                                                                       NEW YORK OFF1C£
pbricld'icldObri<:kdonlaw.com                                                                            PAUL II. BRlCICfIELD P.C.
                                                                                                       219 WESTCHES1cR AVENUE
JOSEPH R. DONAHUE•
jdoaab11c!lbrickdonlaw.com                                                                                      surn:200
                                                                                                        PORT CHESTER, N. Y. tom
o(c:oumrl                                                                                                    (91'4} 93$-970$

                                                                                          MEMORANDUM ENDORSED
NANCY J. SCAPPATICCI
nsappada:.ebrictdonlaw.com                                    70 GRAND AVENUE
                                                        RIVER EDGE, NEW JEllSEY 07661
SANDRA COIRA
                                                          TELEPHONE (2011 488-7707
oc:oira•bridi:donlaw.com
                                                           FACSIMILE (20 I I 4 88·9 SS9     USDC SDNY
                                                             www.brickdonlaw.com
                                                                                            DOCUMENT
                                                            December 30, 2019               ELECTRONICALLY FILED
                                                                                            DOC #:
                  Via ECF Only                                                              DATE FILED: 12/29/19
                  Honorable Gregory H. Woods, U.S.D.J.
                  United States District Court
                                                        Application denied without prejudice.
                  Southern District of New York
                                                        Counsel is directed to review and comply with the
                  Daniel Patrick Moynihan U.S. Courthouse
                                                        Court's Individual Rule of Practice 2(E). The Court
                  500 Pearl Street                      understands that counsel is requesting the
                  New York, NY 10007                    exclusion of time through the adjourned date; if so,
                                                                        the application should comply with the relevant
                                Re:   United States v. Edward Shin
                                                                components of the Court's Individual Rules.
                                      Case No.: 1:19-cr-00552-GHW
                                                                SO ORDERED
                                                                        December 30, 2019
                  Dear Judge Woods:                                     New York, NY

                          I represent Edward Shin in the above-referenced matter which is scheduled
                  for a status conference before Your Honor on Tuesday, January 7, 2020 at 9:00 a.m. I
                  am writing to request an adjournment of this conference to a date in the week of
                  January 20, 2020 or later for the following reasons. This is my first request for an
                  adjournment.

                         I recently had two surgeries on my leg and my doctor has advised that I
                  should not drive or stand for long periods of time until mid-January. Accordingly, I
                  am requesting an adjournment to the week of January 20, 2020 or later to allow me
                  additional time to heal.

                         I have today e-mailed Assistant U.S. Attorney Tara LaMorte and Assistant
                  U.S. Attorney Daniel Tracer for their consent and will advise the Court of their
                  position once received.

                                Please advise if this request is acceptable to Your Honor. Thank you.

                                                            Respectfully submitted,


                                                            ,�_BQkf�
                 cc:            Assistant U.S. Attorney Tara LaMorte (via ECF and electronic mail)
                                Assistant U.S. Attorney Daniel Tracer (via ECF and electronic mail)
